Title: To Benjamin Franklin from James Parker, 17 February 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New York, Feb 17. 1769
This covers one of a Set of Bills of Exchange, which I just received from Mr. Hubbart of Boston, for £60 13s. 9d. Sterling on John Blackburn, Esq. London: The first of this Set I sent down to Mr. Foxcroft, who is gone to Virginia, and I apprehend he will send it to you, but very probably this will come to your Hand first, and of this I have advised him, by Letter therewith.
Tho’ in general we had a mild Winter here, yet for a few Weeks past, and at present, we have what may be called Severe Weather. For a Year or two past, we have endeavoured to make every Rider keep and sound Horns on their Way; in which Exercise for want of Skill or Care, many have lost their Horns, or got them broke, so that we are in Want of some, and if it be consistent with the Service, I wish you would send me some; and tho’ we hath hitherto found the Horns, yet if they wantonly destroy them, we must oblige them to pay for them, so that if you please to let me know the Price also when you send them.
I suppose Mr. Foxcroft wrote you per last Packet of his going to Virginia, he tells me, he purposes to be back the latter End of March: This Opportunity happens by a Merchantman, that I just now heard of.
I have not had the Pleasure of one Line from you this great While: I have now the worst Fit of the Gout, that I have had these three Years, when I was at Burlington. Now 6 Weeks, but I flatter myself I am getting better. The last News I had from Philadelphia and Burlington, they were all well. We momentarily expect the December Packet, and a Report prevails that she is at the Hook; she must have had a hard Spell on the Coast, if it be her. With Respect to Business it is much as it used to be. We have a dear Place to live in, and not much Work; tho’ I have such a Number of Customers, as would have well supported me 15 Years ago, yet every Thing here being so much raised, whilst our Work is the same, that it will be hard Work to make both Ends meet. Weyman you know is dead: but a young Scotch man has got his Tools and set up here, and tis said, in the Spring will publish a News-paper, I don’t know his Capacity, but we shall soon see what it is. Holt yet continues without any Settlement, but I purpose soon to offer him all the Advantages I can, to get him to it, that I may at last settle with Hamilton and Balfour of Edinburgh: I have a hard Trial, but I will Strive to Struggle thro’. Mean while, with all our Respects I am Your most obliged Servant
James Parker.
To Dr. Franklin
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London
